Citation Nr: 1508008	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  07-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension with coronary artery disease. 

3.  Entitlement to service connection for allergies. 

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for low back pain/strain. 

5.  Entitlement to service connection for a neck disorder, to include osteoarthritis of the cervical spine. 

6.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the first three issues listed on the Title Page.  Such issues were remanded by the Board for additional development in May 2012.  Thereafter, the Veteran also perfected an appeal with respect to the last three issues listed on the Title Page, which were initially denied in a November 2011 rating decision.   Jurisdiction of the Veteran's case currently resides with the RO in Montgomery, Alabama.  
 
In November 2014, the Veteran filed an application to reopen a claim for service connection for hearing loss, which was previously denied in a June 1982 rating decision, and entitlement to service connection for tinnitus.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In his May 2014 substantive appeal, which perfected an appeal of the last three issues listed on the Title Page, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Although he previously withdrew his request for a Board hearing with respect to the first three issues listed on the Title Page in a September 2011 statement, the Veteran clearly expressed a desire to present testimony with respect to all 6 issues in his May 2014 substantive appeal.  In subsequent statements received in June 2014 and August 2014, the Veteran requested that he be afforded the hearing by way of video-conference.  Therefore, a remand is necessary to afford the Veteran a Board hearing with respect to all 6 issues on appeal.  See 38 U.S.C.A. § 7107(e) (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge sitting at the Montgomery RO regarding all 6 issues on appeal.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

